 



EXHIBIT 10.2
Guaranty Supplement
          The undersigned hereby agrees to be bound as a Guarantor for purposes
of the Subsidiary Guaranty, dated as of October 27, 2004 (as amended, amended
and restated, supplemented and otherwise modified from time to time, the
“Guaranty”), among Guardian Assets, Inc., Unitive, Inc., Unitive Electronics,
Inc. and certain other Subsidiaries of Amkor Technology, Inc. from time to time
party thereto as Guarantors and acknowledged by Citicorp North America, Inc., as
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Guaranty and the Second Lien Credit Agreement. The undersigned hereby
represents and warrants that each of the representations and warranties
contained in Section 16 (Representations and Warranties; Covenants) of the
Guaranty applicable to it is true and correct on and as the date hereof as if
made on and as of such date. Capitalized terms used herein but not defined
herein are used with the meanings given them in the Guaranty.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has caused this Guaranty Supplement to
be duly executed and delivered as of May 5, 2006.

                  Amkor Worldwide Services LLC    
 
           
 
  By:   /s/ Joanne Solomon
 
Name: Joanne Solomon    
 
      Title: Treasurer and Secretary    

Acknowledged and Agreed
as of the date first above written:
 
Citicorp North America, Inc.,
as Administrative Agent under the
Second Lien Credit Agreement

             
By:
  /s/ Suzanne Crymes
 
Name: Suzanne Crymes        
 
  Title: Vice President        

[SIGNATURE PAGE TO GUARANTY SUPPLEMENT OF AMKOR WORLDWIDE SERVICES LLC]

 